Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Vellano on 07/27/2022.
The application has been amended as follows: 
Claim 3: in lines 2-3, delete “as the rotational speed governor using a frequency converter.” and replace with --using a frequency converter as the rotational speed governor.--

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, prior art fails to teach, alone or in combination, a method for controlling rotor rotational speed of a rotor of a rotary tablet press comprising determining, using a pilot control apparatus, an additional target torque for driving the rotary drive based on the pressing force of at least one of the plurality of upper and lower punches, and preemptively applying the additional target torque before contact between the plurality of upper and lower punches with the upper and lower pressing rollers to maintain a constant rotational speed of the rotary drive upon contact between the plurality of upper and lower punches and the upper and lower pressing rollers. Claims 2-7 are allowed by virtue of their dependence upon Claim 1.
Regarding Claim 8, prior art fails to teach, alone or in combination, a rotary tablet press comprising a pilot control apparatus configured to determine an anticipated load torque for the rotary drive when passing through the upper and lower pressing rollers and provide the anticipated load torque to the rotational speed governor before initial contact between the plurality of upper and lower punches with the upper and lower pressing rollers. Claims 9-12 and 14 are allowed by virtue of their dependence upon Claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725